DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure of claim 1, with an “and” in line 4 between the first act/step and the second act/step, makes it unclear (e.g., to the examiner and to those skilled in the art) how many acts/steps there are in this method, with the “and” suggesting there are [only/exactly] two acts/steps listed in the claim, but the last two lines of the claim (which parallel limitations in claim 8) seeming to suggest that there might (?) be another (a third) act/step that is required to be practiced for the claimed method to be performed.  This is unclear.  Moreover, if it is alleged that there in fact are in fact three acts/steps in the method, then it is unclear why applicant is using different verb tenses (e.g., gerunds and active present, respectively) to represent the first/second and the third acts/steps, and what reasonably certain1 difference in meaning/scope of such different verb tense usage is or might be intended, if any is, as it may affect the recited acts/steps, with none being perceivable or understandable by the examiner.  Clarification is requested.
In claim 1, line 7, and in claim 8, lines 7 and 8, “the installation pose of the IMU. . .” has insufficient antecedent basis and is unclear (e.g., why is the IMU’s pose recited as “the installation pose” while the sensor’s pose is subsequently [in this same clause] recited as “an installation pose”?), e.g., when only an installation pose of the rigid integral structure (e.g., for example, a camera and IMU, FIG. 3a; or a sensor rack and IMU, FIG. 7B) is previously recited in the claim.
In claim 1, lines 10 and 11 are unclear in their entirety.  In particular, it is unclear whether this limitation is intended to be an act/step in the claimed method, and it is unclear how and/or by what the measurements “are used to enable detecting tampering of the rigid integral structure, and what would constitute such tampering2 “of” the rigid integral structure, with the specification not making clear e.g., what would be tampering “of” the rigid integral structure, or apparently giving any example of what might cause and constitute such tampering “of” the rigid integral structure (e.g., does the structure somehow tamper itself, as the “of” language suggests?)
In this respect, the detection of tampering is apparently performed in the disclosure by the in-vehicle anti-tampering system 800, with such a system apparently being necessary for such enabling detecting tampering as claimed according to the disclosure, but not being recited in the claim.  This is unclear, with the claim apparently being incomplete3 for this reason, and it also not being clear how a mere IMU can be claimed as being “used to enable detecting tampering”, without reciting any active, positive steps delimiting how this (enabling) use is actually practiced.  See e.g., MPEP 2173.05(q) regarding “use” claims.
In claim 2, line 2, and in claim 9, line 2, “with a plurality of sensors mounted thereon” is indefinite because the examiner cannot tell if this clause modifies only “a sensor rack’ or if it also modifies “a housing”.  This portion of the rejection may be overcome by inserting a comma (“,”) after “housing”, if “with a plurality of sensors mounted thereon” is intended to only modify the “sensor rack”.
In claim 3, line 2, and in claim 10, line 2, “baseline information” is indefinite from the teachings of the specification (e.g., that apparently ascribes no definition to the term “baseline information” or clarifies what would or would not be a baseline of information associates therewith, with the word “baseline” apparently only appearing in the claims).
In claim 8, lines 9 to 11 are unclear in their entirety.  In particular, it is unclear how and/or by what (e.g., in the claim) the IMU measurements “are used to enable detecting tampering of the rigid integral structure”, and what would constitute such tampering “of” the structure, with the specification not making clear e.g., what would be tampering “of” the rigid integral structure, or apparently giving any example of what might cause and constitute such tampering “of” the rigid integral structure.
In this respect, the detection of tampering is apparently performed in the disclosure by the in-vehicle anti-tampering system 800, with such a system apparently being necessary for such enabling detecting tampering as claimed according to the disclosure, but not being recited in the claim.  This is unclear, with the claim apparently being incomplete for this reason, and it also not being clear how an IMU in an apparatus can be claimed as being “used to enable detecting tampering”, with such claimed use making it unclear when infringement would occur, e.g., initially when the sensor assembly on the vehicle was made or sold, or subsequently when the assembly was used to enable detecting tampering.4  
Claim Interpretation
Regarding “the structure” as recited in claim 2, line 1 and in claim 9, line 1, the examiner understands these claim recitations to refer back to the “structure” of claim 1, line 3, and of claim 8, line 3, respectively, and not to refer back e.g., to the “rigid integral structure” of claims 1 or 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petniunas et al. (2020/0275033) in view of Zhang et al. (2020/0160633).
Petniunas et al. (‘033) reveals e.g., in conjunction with FIGS. 9, 11, 12, etc.:
per claim 1, a method for providing an anti-tampering sensor assembly on a vehicle, the method comprising:
attaching an inertial measurement unit (IMU) [e.g., 68, 70 in FIG. 9 of Petniunas et al. (‘033)] to a structure [e.g., 59 and/or the (obvious) camera housing in FIG. 9 of Petniunas et al. (‘033)] hosting at least one sensor [e.g., 34, 36 in FIG. 9 of Petniunas et al. (‘033)] to form a rigid integral structure [e.g., the combination of the stiff beam 59, a stereo camera (34 or 36) and an inertial measurement unit (68 or 70), in Petniunas et al. (‘033)]; and
deploying the rigid integral structure on a vehicle [e.g., as shown in FIG. 1 of Petniunas et al. (‘033), e.g., inside a housing 47] with an installation pose [e.g., as shown in/evident from FIGS. 1 and 9 of Petniunas et al. (‘033), relative to the longitudinal center plane P of the vehicle] to enable the at least one sensor therein to sense surrounding information [e.g., in overlapping fields of view, with the cameras 34, 36 pointed forward relative to the vehicle, in FIG. 1 of Petniunas et al. (‘033)] to facilitate autonomous driving [e.g., paragraph [0041] in Petniunas et al. (‘033)], wherein
the installation pose of the IMU is indicative of an installation pose of the at least one sensor [e.g., paragraphs [0022], [0029], [0052], [0060], etc. in Petniunas et al. (‘033), with the respective IMU being “fixed relative to” the camera (paragraph [0052])],
the IMU obtains, in accordance with a schedule [e.g., the execution of the block 1205 in Petniunas et al. (‘033), at each “time step” (paragraph [0065]) in the process of FIG. 12 that occurs substantially continuously during (each) operation of the vehicle], one or more measurements associated with its state [e.g., the changes in three spatial dimensions [e.g., ΔX, ΔY, ΔZ] and three rotational dimensions received from the inertial measurement units in Petniunas et al. (‘033), from which expected changes based on the motion of the vehicle are subtracted for determining the relative alignment in the three spatial and rotational dimensions of the stereo cameras, and whether any compensating adjustment (see FIG. 11) should be applied to one of the cameras], which are used to enable detecting tampering of the rigid integral structure [e.g., when one of the stereo cameras moves relative to the other e.g., due to vibration, thermal effects, bending of a structure on which the stereo cameras are mounted, aerodynamic flexure, body twist, etc., as at paragraph [0002] of Petniunas et al. (‘033), with all such movements one of the cameras (which is fixed relative to its inertial measurement unit by the stiff beam mounting) being indicative of tampering of the respective stiff beam mounted components];
It may be alleged that Petniunas et al. (‘033) does not expressly reveal the “tampering of” the rigid integral structure, e.g., since he does not use the word/stem “tamper[]”, although this phrase is unclear as detailed above and the examiner believes that all such relative movements of cameras mounted on stiff beams would implicitly indicate that a force was “tampering” with the relative alignment of the mounted cameras.
However, in the context/field of preventing tampering with autonomous vehicle components such as control modules (ECUs), LIDAR modules, external sensors 206 (FIG. 2), etc., Zhang et al. (‘633) teaches at paragraph [0032] using a position or motion sensor, “(e.g., inertial measurement unit (IMU))”, to detect when certain vehicle components have been moved or tampered with, with the IMU (as the sensor 301 in FIG. 3A) being coupled to the ECU and/or other vehicle component (paragraphs [0058], [0102], etc.), and with tampering being detected based on a difference between the IMU motion and the vehicle motion (paragraph [0105]), and a security protocol (including alerting a security entity or transmission of an alert to a fleet management server; paragraph [0103]) being initiated responsive to detected tampering by an unauthorized user who may be attempting to remove the component from the vehicle (paragraph [0102]), e.g., when the vehicle is not in motion (paragraph [0010]).
It would have been obvious at the time the application was filed to implement or modify the Petniunas et al. (‘033) vehicle camera alignment system and method so that, in addition to detecting relative alignment between the stereo cameras, the IMUs (68, 70) would have also been utilized to detect tampering with vehicle components (e.g., with the stereo cameras 34 and/or 36), as taught by Zhang et al. (‘633), e.g., when the vehicle was or was not in motion and an unauthorized user was attempting to (e.g., gain access within the enclosure 47 and/or) tamper with/remove the components/cameras (34, 36), as taught by Zhang et al. (‘633), by comparing motion of the IMUs to that of the vehicle to determine different or contrary movement indicative of tampering, and issuing an alert when the tampering was detected, as taught by Zhang et al. (‘633), in order that security and safe operation of the vehicle would be improved, as taught by Zhang et al. (‘633), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Petniunas et al. (‘033) vehicle camera alignment system and method would have rendered obvious:
per claim 1, the IMU obtains, in accordance with a schedule [e.g., the execution of the block 1205 in Petniunas et al. (‘033), at each “time step” (paragraph [0065]) in the process of FIG. 12 that occurs substantially continuously during (each) operation of the vehicle (cf. paragraph [0035]); and/or when(ever) the method of FIG. 8 in Zhang et al. (‘633) is obviously to be performed, as a schedule] one or more measurements associated with its state [e.g., to detect the IMU position (e.g., X, Y, Z dimensional change) in Petniunas et al. (‘033); and/or the motion of the IMU relative to the vehicle motion, for tamper detection, in Zhang et al. (‘633)], which are used to enable detecting tampering of the rigid integral structure [e.g., the relative movements of the camera(s) in Petniunas et al. (‘033) that may arise due to vibrations, thermal effects, bending of a structure on which the stereo cameras are mounted, etc., which are compensated for at 1210; and the tampering with the component(s)/camera(s), as taught by Zhang et al. (‘’633), for example when the vehicle is not in motion];
per claim 2, depending from claim 1, wherein the structure corresponds to a housing [e.g., the obvious housing of the camera, as shown in FIG. 9 of Petniunas et al. (‘033), by which the camera would have obviously been mounted to the stiff beam 59] or a sensor rack [e.g., the stiff beam 59 in Petniunas et al. (‘033)] with a plurality of sensors mounted thereon [e.g., a camera and an optional magnetometer (paragraph [0052]) in Petniunas et al. (‘033), as plural sensors, with accelerometers and gyroscopes constituting the IMU being used to determine (spatial/rotational) dimension changes of one IMU/camera relative to the other IMU/camera];
per claim 3, depending from claim 1, wherein the installation pose of the IMU is recorded as baseline information [e.g., as obviously used to determine the “change[s” in (spatial/rotational) dimensions of the IMUs in Petniunas et al. (‘033), to be compared with/measured against a “baseline relative alignment” (paragraph [0055]), with such spatial/rotational dimensional changes themselves also obviously being changes from/relative to previous (spatial/rotational) dimensions which would have obviously also been considered baselines];
per claim 4, depending from claim 1, wherein the IMU transmits the one or more measurements to the vehicle [e.g., to the computer 40 of the vehicle in Petniunas et al. (‘033) that e.g., implements the process of FIG. 8; see also paragraph [0043]];
per claim 5, depending from claim 1, wherein the one or more measurements associated with the state of the IMU include measures indicative of a change in velocity, displacement, rotation, and acceleration [e.g., for detecting specific forces, angular rates, and spatial/angular dimension changes, by means of the IMUs in Petniunas et al. (‘033); and specifically using displacement, acceleration, and speed (paragraphs [0010], [0105], etc.) detected by the IMU in order to determine whether/that the vehicle is in motion, and whether or not (based on contrary or a different movement) the tampering exists, in Zhang et al. (‘633)];
per claim 6, depending from claim 5, wherein criteria are provided to evaluate the one or more measurements from IMU to determine whether tampering of the rigid integral structure exists [e.g., to determine, based on the spatial/angular dimensional changes, whether the camera alignment is within a maximum deviation from a baseline relative alignment, at paragraph [0055] in Petniunas et al. (‘033); and to determine whether contrary or a difference in IMU (vehicle component) and vehicle movement exists, for detecting component tampering, as taught by Zhang et al. (‘633)];
per claim 7, depending from claim 6, wherein the criteria are set to be one of static [e.g., it would have been obvious that the maximum deviation from the baseline in Petniunas et al. (‘033) would have been “static” at least over some time frames, since there is no teaching in Petniunas et al. (‘033) that the maximum deviation would have been a continually changing maximum deviation; similarly, it would have been obvious that the criteria obviously used in Zhang et al. (‘633) for determining the contrary or different movement indicative of component tampering at paragraphs [0010], [0105], etc. in Zhang et al. (‘633) would have been “static” at least over some time frames, since there is no teaching in Zhang et al. (‘633) that a criteria for determining such contrary or different movement would have been continually changing], dynamic [e.g., depending on whether misalignment of the IMUs/cameras due to exceeding the maximum deviation is detected as the tampering, as taught by Petniunas et al. (‘033); or whether the tampering is detected based on the contrary/different (component/vehicle) movements, as taught by Zhang et al. (‘633)], adaptive [e.g., as taught by Zhang et al. (‘633) with the tamper-indicating movement being adapted to account for the vehicle movement], or a combination thereof;
per claim 8, an anti-tampering sensor assembly on a vehicle, comprising:
an inertial measurement unit (IMU) [e.g., 68, 70 in FIG. 9 of Petniunas et al. (‘033); and 301 (FIG. 3A) and paragraphs [0105], etc. in Zhang et al. (‘633)];
a structure hosting at least one sensor [e.g., 59 and the (obvious) camera housing in FIG. 9 of Petniunas et al. (‘033)], wherein
the IMU is firmly attached to the structure to form a rigid integral structure [e.g., FIG. 9 of Petniunas et al. (‘033)], which is deployed on a vehicle with an installation pose to enable the at least one sensor therein to sense surrounding information to facilitate autonomous driving [e.g., as taught by Petniunas et al. (‘033) and as shown in his FIGS. 1, 9, etc., and as described above],
the installation pose of the IMU is indicative of an installation pose of the at least one sensor [e.g., paragraphs [0022], [0029], [0052], [0060], etc. in Petniunas et al. (‘033), with the respective IMU being “fixed relative to” the camera (paragraph [0052])],
the IMU is configured to obtain, in accordance with a schedule [e.g., for the operation (at 1205) in FIG. 12 of Petniunas et al. (‘033), as described above; and/or when(ever) the method of FIG. 8 in Zhang et al. (‘633) is obviously to be performed, as a schedule] one or more measurements associated with its state [e.g., position (spatial/rotational dimensions) and changes thereof, of the IMU in Petniunas et al. (‘033), and the displacement, acceleration, and speed detected by the IMU in Zhang et al. (‘633)], which are used to enable detecting tampering of the rigid integral structure [e.g., the relative movements of the camera(s) in Petniunas et al. (‘033) that may arise due to vibrations, thermal effects, bending of a structure on which the stereo cameras are mounted, etc., which are compensated for at 1210; and the tampering with the component(s)/camera(s), as taught by Zhang et al. (‘’633), for example when the vehicle is not in motion];
per claim 9, depending from claim 8, wherein the structure corresponds to a housing [e.g., the obvious housing of the camera, as shown in FIG. 9 of Petniunas et al. (‘033), by which the camera would have obviously been mounted to the stiff beam 59] or a sensor rack [e.g., the stiff beam 59 in Petniunas et al. (‘033)] with a plurality of sensors mounted thereon [e.g., a camera and an optional magnetometer (paragraph [0052]) in Petniunas et al. (‘033), as plural sensors, with accelerometers and gyroscopes constituting the IMU being used to determine (spatial/rotational) dimension changes of one IMU/camera relative to the other IMU/camera];
per claim 10, depending from claim 8, wherein the installation pose of the IMU is recorded as baseline information [e.g., as obviously used to determine the “change[s” in (spatial/rotational) dimensions of the IMUs in Petniunas et al. (‘033), to be compared with/measured against a “baseline relative alignment” (paragraph [0055]), with such spatial/rotational dimensional changes themselves also obviously being changes from/relative to previous (spatial/rotational) dimensions which would have obviously also been considered baselines];
per claim 11, depending from claim 8, wherein the IMU transmits the one or more measurements to the vehicle [e.g., to the computer 40 of the vehicle in Petniunas et al. (‘033) that e.g., implements the process of FIG. 8; see also paragraph [0043]];
per claim 12, depending from claim 8, wherein the one or more measurements associated with the state of the IMU include measures indicative of a change in velocity, displacement, rotation, and acceleration [e.g., for detecting specific forces, angular rates, and spatial/angular dimension changes, by means of the IMUs in Petniunas et al. (‘033); and specifically using displacement, acceleration, and speed (paragraphs [0010], [0105], etc.) detected by the IMU in order to determine whether/that the vehicle is in motion, and whether or not (based on contrary or a different movement) the tampering exists, in Zhang et al. (‘633)];
per claim 13, depending from claim 12, wherein criteria are provided to evaluate the one or more measurements from IMU to determine whether tampering of the rigid integral structure exists [e.g., to determine, based on the spatial/angular dimensional changes, whether the camera alignment is within a maximum deviation from a baseline relative alignment, at paragraph [0055] in Petniunas et al. (‘033); and to determine whether contrary or a difference in IMU (vehicle component) and vehicle movement exists, for detecting component tampering, as taught by Zhang et al. (‘633)];
per claim 14, depending from claim 13, wherein the criteria are set to be one of static [e.g., it would have been obvious that the maximum deviation from the baseline in Petniunas et al. (‘033) would have been “static” at least over some time frames, since there is no teaching in Petniunas et al. (‘033) that the maximum deviation would have been a continually changing maximum deviation; similarly, it would have been obvious that the criteria obviously used in Zhang et al. (‘633) for determining the contrary or different movement indicative of component tampering at paragraphs [0010], [0105], etc. in Zhang et al. (‘633) would have been “static” at least over some time frames, since there is no teaching in Zhang et al. (‘633) that a criteria for determining such contrary or different movement would have been continually changing], dynamic [e.g., depending on whether misalignment of the IMUs/cameras due to exceeding the maximum deviation is detected as the tampering, as taught by Petniunas et al. (‘033); or whether the tampering is detected based on the contrary/different (component/vehicle) movements, as taught by Zhang et al. (‘633)], adaptive [e.g., as taught by Zhang et al. (‘633) with the tamper-indicating movement being adapted to account for the vehicle movement], or a combination thereof;
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 to 9, and 11 to 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 21 of U.S. Patent No. 11,077,825 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are directed to the invention already claimed in the reference patent, with only minor (or obvious, when the claims are read in light of the respective specifications) variations in wording, with correspondence between the limitations in the current claims and the limitations in the patented claims being provided as in the following claim chart:
Claims of Current Application 16/715232
Corresponding Patented Claims in U.S. Patent 11,077,825 (reference patent)
1
1, 8, 15
2
2, 9
--
--
4
1, 8, 15
5
5, 6, 12, 13, 19, 20
6
5, 6, 12, 13, 19, 20
7
1, 5, 8, 12, 15, 19
8
1, 8, 15
9
2, 9
--
--
11
1, 8, 15
12
5, 6, 12, 13, 19, 20
13
5, 6, 12, 13, 19, 20
14
1, 5, 8, 12, 15, 19


Claims 1, 2, 4 to 9, and 11 to 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 21 of copending Application No. 17/391,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are directed to the invention claimed in the reference application, with only minor (or obvious, when the claims are read in light of the respective specifications) variations in wording, with correspondence between the limitations in the current claims and the limitations in the claims in the reference application being provided as in the following claim chart:
Claims of Current Application 16/715232
Corresponding Claims in 17/391,781 (reference application)
1
1, 8, 15
2
2, 9
--
--
4
1, 8, 15
5
5, 6, 12, 13, 19, 20
6
5, 6, 12, 13, 19, 20
7
1, 5, 8, 12, 15, 19
8
1, 8, 15
9
2, 9
--
--
11
1, 8, 15
12
5, 6, 12, 13, 19, 20
13
5, 6, 12, 13, 19, 20
14
1, 5, 8, 12, 15, 19


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Gist, IV et al. (2020/0142426) reveals a removable pod for an automotive LIDAR that can be re-attached to the vehicle when it is detected to not be in a valid position (see e.g., block 710 in FIG. 7).
Camarda et al. (2020/0025788) reveals a tamper detection device comprising an IMU that is disposed on or in an article (e.g., claim 17) and can be used in conjunction with sensors (paragraph [0030]) of a vehicle capable of movement (paragraph [0004]).
Frederick et al. (2019/0210567) reveals an anti-theft control system for an autonomous vehicles that detects whether one or more exterior systems of the vehicle are tampered with.
Parker (2014/0266654) reveals an IMU-based (at 16a, 16b; paragraph [0012]) anti-tampering system for a vehicle component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 tam·per (tăm′pər) 
        v.intr.
        1.
        a. To interfere in a harmful or disruptive manner; meddle: was worried the editor would tamper with her text.
        b. To make alterations or adjustments, especially secretly so as to subvert an intended purpose or function: tamper with a lock; discovered that the brakes had been tampered with.
        c. To engage in improper or secret actions, as in an effort to influence an outcome: tamper with evidence; tamper with a jury.
        2. To tinker rashly or foolishly: "The ability of chemists to create new drugs from natural compounds raises an old argument about whether human beings should tamper with nature" (Andrew Weil).
        v.tr.
        To alter improperly.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 1 June 2022.]
        3 See e.g., MPEP 2172.01.
        4 See MPEP 2173.05(p), II.